Allowed Claims: 2-24. 
Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jackson Ho on May 10, 2022.
The application has been amended as follows: 
	1. Claim 2, line 4, after “transmission” insert –through the lens--;
	2. Claim 2, line 4, change “1932” to –1931--;
	3. Claim 13, line 3, change “1932” to –1931--;
	4. Claim 16, line 3, change “1932” to –1931--; and
	5. Claim 23, line 5, change “1932” to –1931--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 2, none of the prior art either alone or in combination disclose or teach of the claimed computer implemented method for designing an optical filter specifically including, as the distinguishing features in combination with the other limitations, iteratively evaluating a process until the luminous transmittance, as defined, is about equal to a target luminous transmittance, the iterative process comprising simulating a current filter based on a current dye formula, testing the filter against a chromaticity constraint criterion, if the test is found in violation of the constraint criterion, improving the dye formula with respect to a constraint violation measure, if the test is found not in violation of the constraint criterion, improving the dye formula according to a colorimetric performance measure, simulating a set of candidate filters based on a set of incremental changes to the current dye formula, the improvements using the specific ratio as claimed, updating the current filter to the candidate filter that maximizes the claimed ratio, the resulting optical filter as the current filter after the iterations are completed, and the optical filter’s light transmission as a function of wavelength is given by the claimed mathematical expression. 
Examiner’s Comments
	The drawings submitted on March 30, 2020 have been approved by the examiner. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Ishak publication number 2012/0075577, Barrau publication number 2019/0094135, and Muray patent number 8,075,942 are being cited herein to show methods of designing optical filters having some similar method steps to that of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 14, 2022